Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  138300                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 138300
                                                                   COA: 280730
                                                                   St. Clair CC: 07-000427-FH
  MARK ANDRE RAY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 11, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2009                      _________________________________________
           l0420                                                              Clerk